Name: 2006/772/EC: Commission Decision of 10 November 2006 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, last maintained and amended by Regulation (EC) NoÃ 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Regulation (EC) NoÃ 88/97
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  international trade;  land transport;  trade;  Asia and Oceania;  mechanical engineering
 Date Published: 2007-06-05; 2006-11-14

 14.11.2006 EN Official Journal of the European Union L 313/5 COMMISSION DECISION of 10 November 2006 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, last maintained and amended by Regulation (EC) No 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Regulation (EC) No 88/97 (2006/772/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2) (the extending Regulation), maintained by Council Regulation (EC) No 1524/2000 (3), Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (4) (the exemption Regulation), maintained by Regulation (EC) No 1524, and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the anti-dumping duty as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal of the European Union successive lists of applicants (5) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) Following the last publication of the list of parties under examination (6), a period of examination has been selected. This period was defined as from 1 January to 31 December 2005. A questionnaire was sent to all parties under examination, requesting information on the assembly operations conducted during the relevant period of examination. A. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS PREVIOUSLY GRANTED A.1. Acceptable requests for exemption (3) The Commission received from the parties listed in Table 1 below all the information required for the determination of the admissibility of their requests. The information provided was examined and verified, where necessary, at the premises of the parties concerned. Based on this information, the Commission found that the requests submitted by the parties listed in Table 1 are admissible pursuant to Article 4(1) of the exemption Regulation. Table 1 Name Address Country TARIC additional code ARKUS & ROMET Group Sp. z o.o. Podgrodzie 32 C, 39-200 DÃbica Poland A565 ARKUS Sp. z o.o. Podgrodzie 32 C, 39-200 DÃbica Poland A565 Athletic Manufacturing Sp. z.o.o. ul. Drawska 21, 02-202 Warszawa Poland A568 Avantisbike  Fabrico de bicicletas SA Zona Industrial de OiÃ £ (Sul), Lt. B17, 3770-059 OiÃ £ Portugal A726 BELVE s.r.o. PalkoviÃ ova, 5, 915 01 NovÃ © Mesto nad VÃ ¡hom Slovak Republic A535 Bike Mate s.r.o. DlhÃ ¡ 248/43, 905 01 Senica Slovak Republic A589 Cannondale Europe BV Hanzepoort 27, 7575 DB Oldenzaal The Netherlands A686 CSEKE Trade Kft. KÃ ¶zponti Ã ºt 21 47., 1211 Budapest Hungary A685 C-TRADING s.r.o. V. Palkovicha 19, 946 03 KolÃ ¡rovo Slovak Republic A662 Decathlon Sp. z o. o. ul. Malborska 53, 03-286 Warszawa Poland A696 Eurobike Kft. ZengÃ  utca 58., 7693 PÃ ©cs-Hird Hungary A624 Fabryka RowerÃ ³w Romet-Jastrowie Sp. z o.o. ul. Narutowicza 14, 64-915 Jastrowie Poland A564 Firma WielobranÃ ¼owa Mexller Artur Nowak ul. Romera 4/20, 42-200 CzÃstochowa Poland A697 Koliken Kft. SzÃ ©chenyi u. 103., 6400 Kiskunhalas Hungary A616 Koninklijke Gazelle BV Wilhelminaweg 8, 6951BP Dieren The Netherlands 8609 Kynast Bike GmbH ArtlandstraÃ e 55, 49610 QuakenbrÃ ¼ck Germany A692 Manufacture de cycles du Comminges (MCC) Z.I. Ouest, 31800 Saint-Gaudens France A690 Maxbike Ltd Svatoplukova 2771, 700 30 Ostrava-Vitkovice Czech Republic A664 Muller Sport Bohemia s.r.o. OkruÃ ¾nÃ ­ 110, Hlincova Hora, 373-71 Rudolfov Czech Republic A605 OLPRAN Spol. s.r.o. LibuÃ ¡ina, 101, 772-11 Olomouc Czech Republic A546 PFIFF Vertriebs GmbH WilhelmstraÃ e 49, 49610 QuakenbrÃ ¼ck Germany A668 TIESSE s.n.c. di Tosato Virginio & C. Via Meucci 12, 35030 Caselle di Selvazzano Dentro (PD) Italy A724 Tolin Przedsiebiorstwo Prywatne Jerzy Topolski Ã Ãg-Witoszyn, 87-811 Fabianki Poland A586 Victus International Trading S.A. ul. Naramowicka 150, 61-619 PoznaÃ  Poland A588 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 87 b, 1370 Logatec Slovenia A630 (4) The facts as finally ascertained by the Commission show that for 24 of these applicants bicycle assembly operations, the value of the parts originating in the Peoples Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, and they, therefore, fall outside the scope of Article 13(2) of the basic Regulation. (5) Concerning the last party, although the facts show that the value of the parts originating in the Peoples Republic of China which were used in its assembly operations was above 60 % of the total value of the parts used in the assembly operations, the value added was above 25 % of the manufacturing costs. Therefore the assembly operations of that party fall outside the scope of Article 13(2) of the basic Regulation. (6) For these reasons, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in the above table should be exempted from the extended anti-dumping duty. (7) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in Table 1 from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition, their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. (8) It is to be noted that the following five parties listed in Table 1 informed the Commission services of a change in their name and/or in their legal seat, or transfer of assembly activity, during the examination period:  Athletic International Sp. z o.o., ul. Drawska 21, 02-202 Warsaw, Poland transferred its assembly activity to Athletic Manufacturing Sp. z o.o., ul. Drawska 21, 02-202 Warsaw, Poland,  Avantisbike  Fabrico de bicicletas SA, Rua do CasarÃ £o, 3750-869 Borralha, Portugal transferred its legal seat to Zona Industrial de OiÃ £ (Sul), Lt. B17, 3770-059 OiÃ £, Portugal,  CSEKE Trade Kft., Gyepsor u. 1., 1211 Budapest, Hungary transferred its legal seat to KÃ ¶zponti Ã ºt 21 47., 1211 Budapest, Hungary,  Firma WielobranÃ ¼owa ART-POL  Artur Nowak, ul. Romera 4/20, 42-200 CzÃstochowa, Poland changed its name to Firma WielobranÃ ¼owa Mexller  Artur Nowak, ul. Romera 4/20, 42-200 CzÃstochowa, Poland,  PFIFF Vertriebs GmbH, WilhelmstraÃ e 58, 49610 QuakenbrÃ ¼ck, Germany transferred its legal seat to WilhelmstraÃ e 49, 49610 QuakenbrÃ ¼ck, Germany. (9) It has been established that these changes in the name and/or legal seat and transfer of assembly activity did not affect the assembly operations with regard to the stipulations of the exemption Regulation and therefore the Commission does not consider that these changes should affect the exemption from the extended anti-dumping duty. A.2. Unacceptable requests for exemption and withdrawals (10) The parties listed in Table 2 below also submitted requests for exemption from the extended anti-dumping duty. Table 2 Name Address Country TARIC additional code A.J. Maias Lda. Estrada Nacional N.o 1, Malaposta, Apart. 27, 3781-908 Sangalhos Portugal A401 Bike Sport Krzemionka 14, 62-872 Godziesze Poland A593 Hermann Hartje KG DeichstraÃ e 120-122, 27318 Hoya/Weser Germany A725 ISTRO-HGA, spol. s.r.o. SvÃ ¤topeterskÃ ¡ 14, 947 01 Hurbanovo Slovak Republic A541 Maver Sp. z o.o. ul. Przasnysza 77, 06-200 MakÃ ³w Mazowiecki Poland A728 P.W.U.H. Sterna ul. LotnikÃ ³w 51, 73-102 Stargard SzczeciÃ ski Poland A631 (11) Four parties withdrew their request for exemption and informed the Commission accordingly. (12) One party failed to submit the requested information required for the examination of its request. For this reason, and in accordance with Article 7(3) of the exemption Regulation, the Commission informed this party that it intended to reject its request for exemption. This party was given an opportunity to comment. No comments were received. (13) Another party did not use the bicycle parts for the production or assembly of bicycles during the examination period, nor did it inform the Commission that it destroyed or re-exported them, which constitutes a breach of the obligations set out in Article 6(2) of the exemption Regulation. The party was informed accordingly and given an opportunity to comment. No comments were received. (14) Since the parties listed in Table 2 failed to meet the criteria for exemption set by Article 6(2) of the exemption Regulation, the Commission has to reject their requests for exemption, in accordance with Article 7(3) of the Regulation. In the light of this, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty must be collected as from the date of receipt of the requests submitted by these parties. A.3. Request for exemption requiring further examination (15) The party listed in Table 3 below also submitted a request for exemption from the payment of the extended anti-dumping duty. Table 3 Name Address Country TARIC additional code ROG Kolesa, d.d. LetaliÃ ¡ka 29, 1000 Ljubljana Slovenia A538 (16) As regards this party, the Commission services were not in a position to verify whether the assembly operations of this party fall outside the scope of Article 13(2) of the basic Regulation due to the bankruptcy procedure of the party instituted by the Bankruptcy Penal Tribunal held by the District Court of Ljubljana. (17) In light of the above, the party listed in Table 3 should be maintained in the list of parties under examination. The payment of the anti-dumping duty in respect of the imports of essential bicycle parts declared for free circulation by this party should remain suspended. B. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS NOT PREVIOUSLY GRANTED B.1. Inadmissible requests for exemption (18) The parties listed in Table 4 also submitted requests for exemption from the payment of the extended anti-dumping duty: Table 4 Name Address Country Firma Bikeland ul. 15 Sierpnia 17, 96-500 Sochaczew Poland NV 2 Bs Slagbaan 37, 3052 Blanden Belgium NV Simons Staatsbaan 279, 3460 Bekkevoort Belgium (19) With regard to these parties, it should be noted that their requests did not meet the admissibility criteria set out in Article 4(1) of the exemption Regulation. (20) Two applicants use essential bicycle parts for the production or assembly of bicycles in quantities below 300 units per type on a monthly basis. (21) One applicant did not provide prima facie evidence that its assembly operations fell outside the scope of Article 13(2) of the basic Regulation, notably prima facie evidence that the value of the parts originating in the Peoples Republic of China, which were used in their assembly operations, was lower than 60 % of the total value of the parts used in these assembly operations. (22) These parties were informed accordingly and were given an opportunity to comment. No comments were received. As a consequence, no suspension was granted to these parties. B.2. Admissible requests for exemption for which suspension should be granted (23) Interested parties are hereby informed of the receipt of further requests for exemption, pursuant to Article 3 of the exemption Regulation, from parties listed in Table 5. The suspension from the extended duty, following these requests, should take effect as shown in the column headed Date of effect: Table 5 Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Alubike  Bicicletas, SA Zona Industrial de OiÃ £, Lote C10, 3770-059 Oliveira do Bairro Portugal Article 5 12.12.2005 A730 Bonaventure BVBA Stoomtuigstraat 16, 8830 Hooglede-Gits Belgium Article 5 19.1.2006 A732 Goldbike  IndÃ ºstria de Bicicletas, Lda Rua das Flores, s/n, Poutena, 3780-594 Vilarinho do Bairro Anadia Portugal Article 5 9.8.2006 A777 Ing. JaromÃ ­r BÃ ezina Foglarova 11, 787 01 Ã umperk Czech Republic Article 5 20.7.2006 A776 Koga BV Tinweg 9, 8445 PD Heerenveen The Netherlands Article 5 19.6.2006 A773 Look Cycle International S.A. 27, rue du Docteur-LÃ ©veillÃ ©, B.P. 13, 58028 Nevers Cedex France Article 5 14.9.2006 A781 Loris Cycles di Perinel Lori Via delle Industrie 8, 30022 Ceggia (VE) Italy Article 5 13.12.2005 A731 Prestige NV Zuiderdijk 25, 9230 Wetteren Belgium Article 5 16.2.2006 A737 Puky GmbH & Co. KG FortunastraÃ e 11, 42489 WÃ ¼lfrath Germany Article 5 21.8.2006 A778 Skeppshultcykeln AB Storgatan 78, 333 93 Skeppshult Sweden Article 5 29.3.2006 A745 Stevens Vertriebs GmbH Asbrookdamm 35, 22115 Hamburg Germany Article 5 3.7.2006 A774 Trenga DE Vertriebs GmbH GroÃ moordamm 63-67, 21079 Hamburg Germany Article 5 10.5.2006 A746 HAS ADOPTED THIS DECISION: Article 1 The parties listed below in Table 1 below are hereby exempted from the extension to imports of certain bicycle parts from the Peoples Republic of China pursuant to Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the Peoples Republic of China. The exemption shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. Table 1 List of parties to be exempted Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code ARKUS & ROMET Group Sp. z o.o. Podgrodzie 32 C, 39-200 DÃbica Poland Article 7 1.6.2005 A565 ARKUS Sp. z o.o. Podgrodzie 32 C, 39-200 DÃbica Poland Article 7 from 23.6.2004 to 31.5.2005 A565 Athletic Manufacturing Sp. z.o.o. ul. Drawska 21, 02-202 Warszawa Poland Article 7 3.8.2004 A568 Avantisbike  Fabrico de bicicletas SA Zona Industrial de OiÃ £ (Sul), Lt. B17, 3770-059 OiÃ £ Portugal Article 7 10.11.2005 A726 BELVE s.r.o. PalkoviÃ ova, 5, 915 01 NovÃ © Mesto nad VÃ ¡hom Slovak Republic Article 7 4.5.2004 A535 Bike Mate s.r.o. DlhÃ ¡ 248/43, 905 01 Senica Slovak Republic Article 7 8.10.2004 A589 Cannondale Europe BV Hanzepoort 27, 7575 DB Oldenzaal The Netherlands Article 7 21.6.2005 A686 CSEKE Trade Kft. KÃ ¶zponti Ã ºt 21 47., 1211 Budapest Hungary Article 7 21.4.2005 A685 C-TRADING s.r.o. V. Palkovicha 19, 946 03 KolÃ ¡rovo Slovak Republic Article 7 10.2.2005 A662 Decathlon Sp. z o. o. ul. Malborska 53, 03-286 Warszawa Poland Article 7 19.8.2005 A696 Eurobike Kft. ZengÃ  utca 58., 7693 PÃ ©cs-Hird Hungary Article 7 28.1.2005 A624 Fabryka RowerÃ ³w Romet-Jastrowie Sp. z o.o. ul. Narutowicza 14, 64-915 Jastrowie Poland Article 7 from 14.6.2004 to 31.5.2005 A564 Firma WielobranÃ ¼owa Mexller  Artur Nowak ul. Romera 4/20, 42-200 CzÃstochowa Poland Article 7 22.9.2005 A697 Koliken Kft. SzÃ ©chenyi u. 103., 6400 Kiskunhalas Hungary Article 7 8.11.2004 A616 Koninklijke Gazelle BV Wilhelminaweg 8, 6951 BP Dieren The Netherlands Article 7 29.6.2005 8609 Kynast Bike GmbH ArtlandstraÃ e 55, 49610 QuakenbrÃ ¼ck Germany Article 7 29.7.2005 A692 Manufacture de cycles du Comminges (MCC) Z.I. Ouest, 31800 Saint-Gaudens France Article 7 29.6.2005 A690 Maxbike Ltd Svatoplukova 2771, 700 30 Ostrava-Vitkovice Czech Republic Article 7 3.1.2005 A664 Muller Sport Bohemia s.r.o. OkruÃ ¾nÃ ­ 110, Hlincova Hora, 373-71 Rudolfov Czech Republic Article 7 8.11.2004 A605 OLPRAN Spol. s.r.o. LibuÃ ¡ina, 101, 772-11 Olomouc Czech Republic Article 7 1.5.2004 A546 PFIFF Vertriebs GmbH WilhelmstraÃ e 49, 49610 QuakenbrÃ ¼ck Germany Article 7 6.4.2005 A668 TIESSE s.n.c. di Tosato Virginio & C. Via Meucci 12, 35030 Caselle di Selvazzano Dentro (PD) Italy Article 7 24.10.2005 A724 Tolin Przedsiebiorstwo Prywatne Jerzy Topolski Ã Ãg-Witoszyn, 87-811 Fabianki Poland Article 7 10.9.2004 A586 Victus International Trading S.A. ul. Naramowicka 150, 61-619 PoznaÃ  Poland Article 7 11.10.2004 A588 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 87 b, 1370 Logatec Slovenia Article 7 24.1.2005 A630 Article 2 The requests for exemption from the extended anti-dumping duty submitted pursuant to Article 3 of Regulation (EC) No 88/97 by the parties listed in Table 2 below are hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties concerned as from the relevant date shown in the column headed Date of effect. Table 2 List of parties for which the suspension is to be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code A.J. Maias Lda. Estrada Nacional N.o 1, Malaposta, Apart. 27, 3781-908 Sangalhos Portugal Article 5 23.2.2005 A401 Bike Sport Krzemionka 14, 62-872 Godziesze Poland Article 5 3.1.2005 A593 Hermann Hartje KG DeichstraÃ e 120-122, 27318 Hoya/Weser Germany Article 5 7.11.2005 A725 ISTRO-HGA, spol. s.r.o. SvÃ ¤topeterskÃ ¡ 14, 947 01 Hurbanovo Slovak Republic Article 5 1.5.2004 A541 Maver Sp. z o.o. ul. Przasnysza 77, 06-200 MakÃ ³w Mazowiecki Poland Article 5 19.10.2005 A728 P.W.U.H. Sterna ul. LotnikÃ ³w 51, 73-102 Stargard SzczeciÃ ski Poland Article 5 2.2.2005 A631 Article 3 The parties listed in Table 3 below constitute the updated list of parties under examination pursuant to Article 3 of Regulation (EC) No 88/97. The suspension from the extended duty, following these requests, took effect as from the relevant date in the column headed Date of effect in Table 3. Table 3 List of parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Alubike  Bicicletas, S.A. Zona Industrial de OiÃ £, Lote C10, 3770-059 Oliveira do Bairro Portugal Article 5 12.12.2005 A730 Bonaventure BVBA Stoomtuigstraat 16, 8830 Hooglede-Gits Belgium Article 5 19.1.2006 A732 Goldbike  IndÃ ºstria de Bicicletas, Lda Rua das Flores, s/n, Poutena, 3780-594 Vilarinho do Bairro Anadia Portugal Article 5 9.8.2006 A777 Ing. JaromÃ ­r BÃ ezina Foglarova 11, 787 01 Ã umperk Czech Republic Article 5 20.7.2006 A776 Koga BV Tinweg 9, 8445 PD Heerenveen The Netherlands Article 5 19.6.2006 A773 Look Cycle International S.A. 27, rue du Docteur-LÃ ©veillÃ ©, B.P. 13, 58028 Nevers Cedex France Article 5 14.9.2006 A781 Loris Cycles di Perinel Lori Via delle Industrie 8, 30022 Ceggia (VE) Italy Article 5 13.12.2005 A731 Prestige NV Zuiderdijk 25, 9230 Wetteren Belgium Article 5 16.2.2006 A737 Puky GmbH & Co. KG FortunastraÃ e 11, 42489 WÃ ¼lfrath Germany Article 5 21.8.2006 A778 ROG Kolesa, d.d. LetaliÃ ¡ka 29, 1000 Ljubljana Slovenia Article 5 1.5.2004 A538 Skeppshultcykeln AB Storgatan 78, 333 93 Skeppshult Sweden Article 5 29.3.2006 A745 Stevens Vertriebs GmbH Asbrookdamm 35, 22115 Hamburg Germany Article 5 3.7.2006 A774 Trenga DE Vertriebs GmbH GroÃ moordamm 63-67, 21079 Hamburg Germany Article 5 10.5.2006 A746 Article 4 The requests for exemption from the extended anti-dumping duty made by the parties listed in Table 4 below are hereby rejected. Table 4 List of parties for which the request for exemption is rejected Name Address Country Firma Bikeland ul. 15 Sierpnia 17, 96-500 Sochaczew Poland NV 2 Bs Slagbaan 37, 3052 Blanden Belgium NV Simons Staatsbaan 279, 3460 Bekkevoort Belgium Article 5 This Decision is addressed to the Member States and to the parties listed in Articles 1, 2, 3 and 4. Done at Brussels, 10 November 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 175, 14.7.2000, p. 39. Regulation as amended by Regulation (EC) No 1095/2005 (OJ L 183, 14.7.2005, p. 1). (4) OJ L 17, 21.1.1997, p. 17. (5) OJ C 45, 13.2.1997, p. 3; OJ C 112, 10.4.1997, p. 9; OJ C 220, 19.7.1997, p. 6; OJ C 378, 13.12.1997, p. 2; OJ C 217, 11.7.1998, p. 9; OJ C 37, 11.2.1999, p. 3; OJ C 186, 2.7.1999, p. 6; OJ C 216, 28.7.2000, p. 8; OJ C 170, 14.6.2001, p. 5; OJ C 103, 30.4.2002, p. 2; OJ C 35, 14.2.2003, p. 3; OJ C 43, 22.2.2003, p. 5; OJ C 54, 2.3.2004, p. 2; OJ C 299, 4.12.2004, p. 4, and OJ L 17, 21.1.2006, p. 16. (6) OJ L 17, 21.1.2006, p. 16.